Citation Nr: 1225761	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this case was previously before the Board in March 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted in the Board's previous remand, the Veteran has filed a claim for service connection for a left shoulder disability-currently diagnosed as tendonitis-which he believes was caused by his service-connected Reiter's syndrome.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board remanded the case in March 2011 in order for the January 2007 VA examiner to provide an addendum opinion as to whether it is at least as likely as not that a current left shoulder disability, to include tendonitis, was caused by the Veteran's service-connected Reiter's syndrome.

The January 2007 VA examiner reviewed the Veteran's claims file and provided the requested opinion in April 2011.  The examiner found that the Veteran's left shoulder condition was not caused or aggravated by his service-connected Reiter's syndrome.  In so finding, the examiner cited a number of factors, including that  treatment records did not diagnose chronic recurrent rotator cuff tendonitis until 2003, and that rotator cuff tendonitis and tears were generally thought to be caused by biomechanical and vascular factors.  The examiner also noted that the Veteran had gout, which could sometimes affect the shoulder.

The Board observes that the Veteran's service-connected disability is characterized as Reiter's syndrome, traumatic arthritis of the left leg or back, and gout.  Given that the April 2011 VA addendum opinion references a potential link between the Veteran's left shoulder disability and his service-connected gout disability, the Board believes that an additional addendum opinion is necessary to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the January 2007 VA examination and April 2011 addendum opinion, or if he is unavailable, refer the file to an appropriate medical professional.  If an examination is necessary, one should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current left shoulder disability, to include tendonitis, was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected gout.

A complete rationale should be provided for any opinions expressed.  The examiner should review the claims folder and should note that review in the examination report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


